DETAILED ACTION
Status of the Application
Claims 1-20 are pending in the instant application.  Claims 11, 18 and 19 are currently amended.  No new claims have been added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No information disclosure statement (IDS) has been filed.  Applicant is reminded of their duty to disclose information that is material to the patentability of the instant application.

Claim Interpretation
The phrase “zip-lock valves is not a conventional phrase in the art.  As a result of the Examiner Initiated Interview of July 14, 2022, the Examiner is interpreting a zip-lock valve as a reusable valve.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Andres (US 2014/0342201).
Regarding claim 1, Andres teaches a battery (thermal management system 100) comprising: 
a battery cell including: 
a core (battery cell 118); 
a source of thermal control fluid (coolant reservoir 120) in fluid communication with the core (Fig. 1); and 
a first temperature sensitive valve (fluid release member 122) positioned between the core and the source of thermal control fluid.  
Andres also teaches first and second compartments 114 and 116 that are kept within prescribed pressure limits (para. [0034]).  However, Andres is silent regarding a first pressure sensitive valve adapted to open when pressure within the core exceeds a first pre-determined value.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensitive valve/fluid release member 122 of Andres by incorporating a first pressure sensitive valve adapted to open when pressure within the core exceeds a first pre-determined value in order to assist with controlling the pressure of the first compartment 114 and the second component 116 and to maintain the pressure of the core and these compartments within prescribed limits or at predetermined values, so that the device using the battery, i.e. a vehicle, can continue to be operated until the overheating of the battery can be resolved (Andres, para. [0034]).  
Modified Andres is silent regarding the battery comprising a plurality of battery cells.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Andres by incorporating a plurality of battery cells/plurality of thermal management systems in order to supply a greater amount of power to the end user/consumer while making certain that the battery can operating during battery overheating.  
Regarding claim 2, modified Andres teaches a battery wherein, within each of the plurality of battery cells, the source of thermal control fluid is positioned above the core (Fig. 1), wherein when the first pressure sensitive valve is opened gravity will cause the thermal control fluid to flow downward into the core (Figs. 2a and 2b).
Regarding claim 3, modified Andres teaches a battery wherein each battery cell further includes a second pressure sensitive valve adapted to open when pressure within the source of thermal control fluid exceeds a second pre-determined pressure (para. [0031]). 
Regarding claim 4, modified Andres teaches a battery wherein the second pre-determined pressure is lower than the first pre-determined pressure (para. [0031]). 
Regarding claim 5, modified Andres teaches a battery wherein the second pressure sensitive valve of each of the plurality of battery cells is adapted to vent contents of the source of thermal control fluid out of the battery cell (para. [0031]). 
Regarding claim 12, Andres teaches a battery cell comprising:
a core (battery cell 118);
a source of thermal control fluid (coolant reservoir 120) in fluid communication with the core (Fig. 1); and
a first temperature sensitive valve (fluid release member 122) positioned between the core and the source of thermal control fluid.  
Andres also teaches first and second compartments 114 and 116 that are kept within prescribed pressure limits (para. [0034]).  However, Andres is silent regarding a first pressure sensitive valve adapted to open when pressure within the core exceeds a first pre-determined value.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensitive valve/fluid release member 122 of Andres by incorporating a first pressure sensitive valve adapted to open when pressure within the core exceeds a first pre-determined value in order to assist with controlling the pressure of the first compartment 114 and the second component 116 and to maintain the pressure of the core and these compartments within prescribed limits or at predetermined values, so that the device using the battery, i.e. a vehicle, can continue to be operated until the overheating of the battery can be resolved.  
Regarding claim 13, modified Andres teaches a battery wherein, within each of the plurality of battery cells, the source of thermal control fluid is positioned above the core, wherein when the first pressure sensitive valve is opened gravity will cause the thermal control fluid to flow downward into the core (Figs. 2a and 2b).
Regarding claim 14, modified Andres teaches a battery wherein each battery cell further includes a second pressure sensitive valve adapted to open when pressure within the source of thermal control fluid exceeds a second pre-determined pressure (para. [0031]). 
Regarding claim 15, modified Andres teaches a battery wherein the second pre-determined pressure is lower than the first pre-determined pressure (para. [0031]).
Regarding claim 16, modified Andres teaches a battery wherein the second pressure sensitive valve is adapted to vent contents of the source of thermal control fluid out of the battery cell (para. [0031]).  

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Andres as applied to claim 5 above, and further in view of Du et al. (US 2019/0299812).
Regarding claim 6, modified Andres is silent regarding a battery further including a reservoir of thermal control fluid, wherein the source of thermal control fluid of each of the plurality of battery cells is in fluid communication with the reservoir of thermal control fluid.  However, Du et al. teaches that it is known in the art for a battery to include a reservoir of thermal control fluid (water tank 172), wherein the source of thermal control fluid of each of the plurality of battery cells is in fluid communication with the reservoir of thermal control fluid (para. [0064]; Fig. 4).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of modified Andres by incorporating a reservoir of thermal control fluid, wherein the source of thermal control fluid of each of the plurality of battery cells is in fluid communication with the reservoir of thermal control fluid as taught by Du et al. in order to replenish the water or thermal control fluid into the source of thermal control fluid of Andres et al. as necessary.  
Regarding claim 7, modified Andres is silent regarding a battery wherein each of the plurality of battery cells includes a one-way valve positioned between the source of thermal control fluid and the reservoir of thermal control fluid, wherein for each of the plurality of battery cells, the one way valve is adapted to allow thermal control fluid to flow from the reservoir of thermal control fluid into the source of thermal control fluid and to prevent flow from the source of thermal control fluid to the reservoir of thermal control fluid.  However, Du et al. teaches that it is known in the art for a battery to include a one of more one-way valves in a coolant inlet and a coolant outlet (para. [0032]).  Accordingly, it would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of modified Andres by incorporating a one-way valve as taught by Du et al. into each of the plurality of battery cells, the one-way valve positioned between the source of thermal control fluid and the reservoir of thermal control fluid, wherein for each of the plurality of battery cells, the one way valve is adapted to allow thermal control fluid to flow from the reservoir of thermal control fluid into the source of thermal control fluid and to prevent flow from the source of thermal control fluid to the reservoir of thermal control fluid in order to prevent backflow of the coolant (paras. [0032] and [0061]).  
The recitation "adapted to allow thermal control fluid to flow from the reservoir of thermal control fluid into the source of thermal control fluid and to prevent flow from the source of thermal control fluid to the reservoir of thermal control fluid” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 8, because the battery of modified Andres has the same or substantially the same structure as the claimed invention, one of ordinary skill in the art can appreciate that the battery of modified Andres comprises a reservoir of thermal control fluid that is adapted to supply thermal control fluid to the source of thermal control fluid within each of the plurality of battery cells at a pressure less than the first and second pre-determined pressures.
Regarding claim 9, modified Andres is silent regarding the reservoir of thermal control fluid is positioned above each of the plurality of battery cells, wherein, for each of the plurality of battery cells, when the first pressure sensitive valve is opened gravity will cause the thermal control fluid to flow from the reservoir of thermal control fluid downward into the source of thermal control fluid.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservoir of thermal control fluid of modified Andres by incorporating each of the aforementioned reservoirs above each of the plurality of battery cells, wherein, for each of the plurality of battery cells, when the first pressure sensitive valve is opened gravity will cause the thermal control fluid to flow from the reservoir of thermal control fluid downward into the source of thermal control fluid when doing so makes it easier to get the fluid into the source of the thermal control fluid.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Andres and Du et al. as applied to claim 9 above, and further in view of McLean et al. (US 2015/0118588).
Regarding claim 10, modified Andres is silent regarding a battery wherein the first and second pressure sensitive valves can be repeatedly opened and closed and are re-usable.  However, McLean et al. teaches that an electrochemical cell having pressure relief valves can be repeatedly opened and closed and are re-usable is known in the art to permit the pressure relief valve to be reset after venting (para. [0232]).  Modified Andres and McLean et al are analogous art because both inventions are drawn to electrochemical cells.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of modified Andres by incorporating first and second pressure sensitive valves that can be repeatedly opened and closed and are re-usable as taught by McLean et al. so that the pressure relief valves can be reset after venting (McLean et al., para. [0232]).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Andres as applied to claim 16 above, and further in view of Du et al. (US 2019/0299812).
Regarding claim 17, modified Andres is silent regarding a battery further including a one way valve is adapted to be connected to a reservoir of thermal control fluid and adapted to allow thermal control fluid to flow from the reservoir of thermal control fluid into the source of thermal control fluid and to prevent flow from the source of thermal control fluid to the reservoir of thermal control fluid.  However, Du et al. teaches that it is known in the art for a battery to include a one of more one-way valves in a coolant inlet and a coolant outlet (para. [0032]).  Accordingly, it would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of modified Andres by incorporating a one-way valve as taught by Du et al. into each of the plurality of battery cells, the one way valve adapted to be connected to a reservoir of thermal control fluid and adapted to allow thermal control fluid to flow from the reservoir of thermal control fluid into the source of thermal control fluid and to prevent flow from the source of thermal control fluid to the reservoir of thermal control fluid in order to prevent backflow of the coolant (paras. [0032] and [0061]).  
The recitation "adapted to be connected to a reservoir of thermal control fluid” and “adapted to allow thermal control fluid to flow from the reservoir of thermal control fluid into the source of thermal control fluid and to prevent flow from the source of thermal control fluid to the reservoir of thermal control fluid” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

Allowable Subject Matter
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed.

Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered but they are not persuasive.
Applicant argues: The Applicant respectfully asserts that the first pressure sensitive valve is not obvious in light of Andres. The present application uses a first pressure sensitive valve to release fluid when the pressure within the core exceeds a first pre- determined pressure. Thus, when a thermal runaway event occurs, the first pressure sensitive valve does not open merely upon the increase in temperature, but rather, in response to an increase in pressure. This distinction is significant, because during a thermal runaway event, pressure can build even as temperature is absorbed by conduction to components of the battery, or absorbed by vaporization of any fluids present. Thus, the temperature may level off, or the increase in temperature by slow as thermal energy is absorbed by conduction or vaporization while the pressure may continue to increase to dangerous levels. Further, the present invention uses two pressure sensitive valves. The first pressure sensitive valve releases fluid from one chamber to the next, and the second pressure sensitive valve releases pressurized gases from the battery. 
Referring to paragraph [0048] of the present application:
“Referring to FIG. 3A, the first pressure sensitive valve 16 keeps the thermal control fluid 20 within the source of thermal control fluid 14. Referring to FIG. 3B, when pressure within the core 12 exceeds a first pre-determined pressure, the first pressure sensitive valve 16 opens, allowing thermal control fluid 20 held within the source of thermal control fluid 14 to flow into the sealed pouch 18, as indicated by arrow 22, to slow or stop the thermal runaway event.” 

Referring to paragraph [0054] of the present application:
“Referring to FIG. 5C, when the pressure within the source of thermal control fluid 14 reaches the second pre-determined pressure, the second pressure sensitive valve 34 opens to release steam and gases generated in the core 12 from the battery cell 10, as indicated by arrows 38. This helps to stop the thermal runaway event by removing potentially flammable battery gases from within the battery cell 10. It is desirable that the second pre-determined pressure is lower than the first pre-determined pressure, to prevent high pressure gases from building within the core 12 and the source of thermal control fluid 14.”

Andres discloses the use of a temperature sensitive valve to release fluid when the temperature within the battery increases, and further, discloses the use of a pressure sensitive valve to release pressurized gases from the battery. Andres specifically reacts to a thermal runaway event bases solely on the temperature within the battery, and then, as a follow-up, uses a pressure sensitive valve to release pressurized gases after the fluid is released by the temperature sensitive valve. This distinction is exemplified by the fact that the second pre-determined pressure is lower than the first pre-determined pressure. This feature is important, as the pressure necessary to indicate the occurrence of a thermal runaway event is significantly higher than the pressure needed to actuate the second pressure sensitive valve and release gasses after the release of fluid by the first pressure sensitive valve. This distinction is not disclosed in Andres, as the indication of the occurrence of a thermal runaway event is triggered based on temperature, and the release of gases is triggered by pressure. The battery of the present invention reacts to the thermal runaway event based solely on the pressure within the battery, which may increase even when the temperature does not. The reaction is triggered in an entirely different way, and thus, the present invention functions fundamentally differently than Andres.  Therefore, Andres fails to teach or suggest all the claim limitations. Accordingly, Applicant asserts that the present invention is patentable over the cited art and respectfully requests allowance of claims 1 and 12.
It is the Office’s position that according to the ideal gas law PV = nRT pressure and temperature are directly related.  To explain, when the temperature within a battery cell increases, the pressure inside of the battery cell also increases.  Likewise, when the temperature within a battery cell decreases, the pressure inside of the battery cell also decreases.  During a thermal runaway event, the temperature within a battery increases.  Therefore, although the Applicant alleges that the battery of the instant invention responds based on the pressure within the battery, one of ordinary skill in the art understands that the pressure inside of the battery is responding to the battery temperature as a result of the battery temperature increasing during the thermal runaway event.  As a result, the instant rejection is being maintained.  
It is also the Office’s position that the recitation "adapted to open when pressure within the core exceeds a first pre-determined value” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724